Citation Nr: 1448870	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-08 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to September 22, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD), including on the basis of clear and unmistakable error in an August 2005 rating decision.

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected fibromyalgia.


REPRESENTATION

Appellant represented by:	James A. Bunker, Agent


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to November 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which issued a rating decision granting the Veteran service connection for posttraumatic stress disorder (PTSD) in May 2011, where a 50 percent rating was assigned effective from September 22, 2010.  In a February 2012 rating decision, the RO increased the rating to 100 percent, also effective from September 22, 2010.  

The RO, also in June 2011, granted service connection for fibromyalgia, and assigned a 20 percent disability rating, effective from September 22, 2010.  The Veteran appealed the disability rating assigned.  

The issue of entitlement to an initial disability rating in excess of 20 percent for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In October 2012, the Veteran's representative raised claims for earlier effective dates for the grant of service connection for irritable bowel syndrome and fibromyalgia.  To date, no action has been taken on those claims.  As the claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's claim of service connection for PTSD was initially denied in May 1997.  The RO most recently declined to reopen the claim in August 2005.  

2.  The earliest document in the claims file that may be accepted as a claim of service connection for PTSD after August 2005 was received at the RO on September 22, 2010.

3.  In a May 2011 rating decision, the RO granted service connection for PTSD effective September 22, 2010, the date on which the claim for service connection was received.

4.  The Veteran did not submit a claim relating in any way to his seeking service connection for PTSD, following the RO's August 2005 denial, prior to the date of receipt of his VA Form 21-4138 on September 22, 2010.

5.  The prior August 2005 rating decision was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebatable error that was outcome determinative.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to September 2, 2010, for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

The Veteran filed an original claim seeking entitlement to service connection for PTSD that was received by the RO in March 1996.  The claim was denied by the RO in May 1997, and the Veteran did not perfect an appeal.  The claim became final.  He sought to reopen his claim in April 2005.  In an August 2005 rating decision, the RO determined that new and material evidence sufficient to reopen the claim had not been received and declined to reopen the claim.  Again the Veteran did not appeal the decision, and the August 2005 rating decision became final.  Later, on September 22, 2010, a claim submitted by the Veteran seeking to reopen his claim was received by VA.  See VA Form 21-4138.  Service connection for PTSD was granted in a May 2011 rating decision, effective September 22, 2010.  

The Veteran essentially contends that he is entitled to an effective date earlier than September 22, 2010, because the RO's decision in 2005 constituted clear and unmistakable error (CUE).  See letter received by VA in May 2011.  In September 2012, the RO determined that there was no CUE in the 1997 rating decision.  

Regarding the Veteran's CUE contentions, in the May 2011 letter he asserted that there was CUE concerning his claim for PTSD and depression in 1994 because his claim was denied due to lack of evidence but a VA examination was not conducted.  To this, review of the file shows that while a VA Form 21-526 was received by VA in August 1994 the claims form did not include mention of either PTSD or depression.  The Board does parenthetically observe that the Veteran was afforded a VA mental disorders examination in October 1994 at which time it was determined that PTSD was not then manifested.  

The Veteran also in May 2011 claimed that CUE was present in 2005 because his claim was denied due to lack of evidence.  He specifically argued that available VA treatment records were not obtained which would have shown he had been treated for PTSD and depression.  In April 2005 the Veteran did inform VA that he had been treated since 1995 by a specifically-identified physician, Dr. H.  He did not, unlike in May 2011, identify the named physician as being a VA physician.  As part of an April 2005 letter, the RO requested that he submit a VA Form 21-4142 (authorization form) so that these named records could be obtained.  In adjudicating the claim in August 2005, the RO observed that the Veteran had not returned the authorization form.  

Also, review of the Veteran's April 2005 substantive appeal (VA Form 9), it was argued by the Veteran's representative that there was CUE in the May 1997 rating decision because the RO found at that time that the Veteran needed a "clear diagnoses of PTSD."  It was added that VA, in 1999, had amended the applicable regulation to make it essentially no longer necessary to show a "clear diagnosis."  

Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court has propounded the following three-pronged test to determine whether CUE is present in a prior determination:  (1) Either the correct facts as they were known at the time were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Veteran and his representative appear to argue that VA failed to adequately assist the Veteran with his claim for service connection under duty to assist and the statutes and regulations that currently exist, but a finding of CUE must be based on the record and law which existed at the time of the prior adjudication.  Damrel.  In any event, the Court has consistently held that a breach of the duty to assist can never be grounds for CUE and it has not been established that VA incorrectly applied the law at the time of the previous rating decisions.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  As the Veteran has not shown that the correct facts as they were known at the time were not before the adjudicators in May 1997 and August 2005, the claim for CUE must fail. 

In sum, there is no showing that the RO committed CUE in the May 1997 and August 2005 rating decisions.  As CUE has not been demonstrated, the claim for an earlier effective date on the basis of CUE must be denied.  The Board must now determine whether an effective date earlier than September 22, 2010, is warranted for the award of service connection on any basis other than CUE.

The proper effective date for a claim reopened on the basis of new and material evidence, other than service treatment records (STRs), received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i) ; 38 C.F.R. §§ 3.400(q)(2), 3.400(r). 

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Neither he nor his representative have argued that a claim to reopen was submitted prior to September 2010 and there is no indication that the Veteran submitted a claim, formal or informal -- concerning PTSD -- following the RO's August 2005 denial of his claim and prior to September 22, 2010.  See 38 C.F.R. §§ 3.151, 3.155.  As such, the RO assigned the earliest possible effective date for its grant of the claim, which based on the procedural history as outlined in detail above was determined to be September 22, 2010.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears  v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).The preponderance of the evidence is against the claim of entitlement to an effective date prior to September 22, 2010, for service connection for PTSD.


ORDER

Entitlement to an earlier effective date prior to September 22, 2010, for the grant of service connection for PTSD is denied. 


REMAND

The Veteran essentially argues that his service-connected fibromyalgia disorder has become worse.  He was last afforded a VA examination in May 2011. 

The record also includes conflicting medical evidence concerning the claimed disorder.  The report of an April 2011 VA neurological examination includes the examiner's comment that the Veteran did not have identifiable trigger points in the classic distribution, and that he was merely tender in all places touched.  This same examiner, in May 2011, while not re-examining the Veteran, commented that he concurred that the Veteran in fact had fibromyalgia.  Such a diagnosis was not supplied in April 2011.  He added that while in April 2011 examination showed that the Veteran did not have specific trigger points, this finding did not mean that the Veteran did not have trigger points.  The 2011 VA examination and addendum report did not indicate the frequency of the Veteran's fibromyalgia symptoms and are not adequate for rating purposes.  A new examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for fibromyalgia since May 2011.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, the Veteran should be afforded a VA fibromyalgia examination to assist in determining the current severity of this disability.  All indicated tests and studies should be conducted.  The relevant documents in the claims folder should be made available to the examiner for review before the examination.  The examination report should specifically address the rating criteria necessary to evaluate service connected fibromyalgia.  Specifically, the examiner should state whether or not the Veteran's symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present for more than one-third of the time, or if the symptoms are constant or nearly so, and refractory to therapy.

3.  Following completion of all indicated development, readjudicate the instant claim for an initial evaluation in excess of 20 percent for fibromyalgia.  If the benefits sought on appeal are not granted in full, the AOJ shall issue a supplemental statement of the case (SSOC) and afford the Veteran and his representative an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


